                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION


DELORISE HANSLEY and JAMES                 )
HANSLEY                                    )
               Plaintiffs,                 )
                                           )
v.                                         )       JUDGMENT
                                           )
                                           )       No. 7:19-CV-133-FL
DEPARTMENT OF NAVY, OFFICE OF              )
THE JUDGE ADVOCATE GENERAL                 )
               Defendant.                  )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
June 21, 2021, and for the reasons set forth more specifically therein, the court GRANTS
defendant’s motion to dismiss. Plaintiffs’ complaint is DISMISSED WITHOUT PREJUDICE.

This Judgment Filed and Entered on June 21, 2021, and Copies To:
Delorise Hansley and James Hansley (via US mail) 522 So Kerr Ave #79, Wilmington, NC
28403
John A. Bain (via CM/ECF Notice of Electronic Filing)


June 21, 2021                       PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
